UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6455


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES EDWARD GARNER, a/k/a Chew,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:02-cr-00133-LMB-1)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Edward Garner, Appellant Pro Se.   Eugene Joseph Rossi,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Edward    Garner    appeals   the   district    court’s

orders granting, in part, his motion for reduction of sentence,

18   U.S.C.    § 3582(c)     (2006),       but   denying   his    motion     for

reconsideration in which he sought a further reduction.                We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Garner, No. 1:02-cr-00133-LMB-1 (E.D. Va. Aug. 27,

2008; Feb. 24, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and    argument   would     not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2